
	

115 HR 6784 : Manage our Wolves Act
U.S. House of Representatives
2018-11-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 6784
		IN THE SENATE OF THE UNITED STATES
		November 26, 2018Received; read twice and referred to the Committee on Environment and Public WorksAN ACT
		To provide for removal of the gray wolf in the contiguous 48 States from the List of Endangered and
			 Threatened Wildlife published under the Endangered Species Act of 1973.
	
	
 1.Short titleThis Act may be cited as the Manage our Wolves Act. 2.Removal of Federal protections for gray wolves in Wyoming and Western Great Lakes (a)gray wolves in WyomingThe final rule published on September 10, 2012 (77 Fed. Reg. 55530), that was reinstated on March 3, 2017, by the decision of the U.S. Court of Appeals for the District of Columbia (No. 14–5300) and further republished on May 1, 2017 (82 Fed. Reg. 20284), that reinstates the removal of Federal protections for the gray wolf in Wyoming under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and this subsection, shall not be subject to judicial review.
 (b)gray wolves in Western Great LakesBefore the end of the 60-day period beginning on the date of enactment of this Act, the Secretary of the Interior shall reissue the final rule published on December 28, 2011 (76 Fed. Reg. 81666), without regard to any other provision of statute or regulation that applies to issuance of such rule. Such reissuance (including this subsection) shall not be subject to judicial review.
			3.Removal of Federal protections for gray wolves range-wide
 (a)In generalNot later than the end of fiscal year 2019, and except as provided in subsection (b), the Secretary of the Interior shall issue a rule to remove the gray wolf (Canis lupus) in each of the 48 contiguous States of the United States and the District of Columbia from the List of Endangered and Threatened Wildlife in section 17.11 of title 50, Code of Federal Regulations, without regard to any other provision of statute or regulation that applies to issuance of such rule.
 (b)limitation on judicial reviewSuch issuance (including this section)— (1)shall not be subject to judicial review; and
 (2)shall not affect the inclusion of the subspecies classified as the Mexican gray wolf (Canis lupus baileyi) of the species gray wolf (Canis lupus) in such list.
				
	Passed the House of Representatives November 16, 2018.Karen L. Haas,Clerk.
